Citation Nr: 0426866	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency as a result of Department of Veterans Affairs (VA) 
medical treatment.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral groin pain due to transurethral resection of the 
prostate as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, MM




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active service from July 1945 to November 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision from the Department 
of Veterans Affairs (VA) Denver, Colorado Regional Office 
(RO).

This case was originally before the Board in April 1999 at 
which time it was remanded to cure a procedural defect.  The 
issues on appeal were again before the Board in April 2003 at 
which time they were remanded to afford the veteran another 
hearing to be conducted by a different Member of the Board as 
the Member who conducted a hearing in January 1999 
subsequently left the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged that he currently experiences various 
residuals of surgery which was conducted by VA in April 1992 
and June 1993 for which he is claiming compensation under the 
provisions of 38 U.S.C.A. § 1151.  This provides that, where 
a veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  Section 1151 was amended and now requires 
that a showing of negligence or fault is necessary for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R.  
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the  
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

A determination of whether the veteran is entitled to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 involves a medical comparison of the 
condition before and following VA treatment.  First, it must 
be determined whether there was additional disability and, if 
so, whether such additional disability resulted from the VA 
treatment.  This is a medical determination which would be 
best addressed by competent medical authority.  The veteran 
has not been afforded a VA examination on this claim.  The 
Board notes the veteran's representative has requested that 
the veteran be afforded a VA examination in connection with 
this claim.  

Accordingly the issues on appeal are hereby REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature and etiology of the veteran's 
impotence and bilateral groin pain.  The 
claims folder, together with a copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner should specifically render 
an opinion for the record as to following 
questions:

	a.  Whether the veteran currently 
suffers from impotence and/or bilateral 
groin pain.

	b.  Whether it is at least as likely 
as not that any such identified current 
impotency and/or bilateral groin pain is 
a result of VA treatment or 
hospitalization of the  veteran including 
the transurethral resection of the 
prostate that was conducted by VA in 
April 1992 and June 1993.  .

	c.  Whether any such identified 
current impotency and/or bilateral groin 
pain was certain to result from, or 
intended to result from, the VA treatment 
or hospitalization of the veteran.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  Otherwise, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if any compensation is 
warranted for the claimed impotency 
and/or bilateral groin pain under the 
provisions of 38 U.S.C.A. §  1151.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




